Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
2.	The Information Disclosure Statements (IDS) submitted are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the IDS are being considered by the Examiner.
Status of the Claims 
3.	Claims 1, 8, 12 and 21 are currently amended.  Claims 2 – 4, 6 - 11, 14, 15, 17, 19, 20 and 22 - 24 were previously presented.  Claims 5, 13, 16 and 18 are cancelled.  Claims 25 - 32 are withdrawn.  Claims 1 – 4, 6 – 12, 14, 15, 17 and 19 – 24 are allowed.
Allowable Subject Matter
4.	The following is a statement of reasons for the indication of allowable subject matter:  
Regarding the claimed terms, the Examiner notes that a "general term must be
understood in the context in which the inventor presents it" In re Glaug 283 F.3d 1335,
1340, 62 USPQ2d 1151,1154 (Fed. Cir. 2002). Therefore, the Examiner must interpret
the claimed terms as found on the specification of the instant application. Clearly almost
all the general terms in the claims may have multiple meanings. So where a claim term
"is susceptible to various meanings...the inventor's lexicography must prevail ...." Id.
Using these definitions for the claims, the claimed invention was not reasonably found in
the prior art. The cited prior art; however, does not anticipate or render obvious, alone

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion                                                                                                                                                                                            
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NAKIA LEFFALL-ALLEN whose telephone number is (571)270-1219.  The examiner can normally be reached on M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JOHN W HAYES can be reached on 571-272-6708.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.




/Nakia Leffall-Allen/           Examiner, Art Unit 3699 

/JOHN W HAYES/           Supervisory Patent Examiner, Art Unit 3685